Case 7:20-cv-01427-VB Document 26 Filed 06/19/20 Page 1of1
Case 7:20-cv-01427-VB Document 25 Filed 06/19/20 Page i of1

vankwitt 140 Grand Street - Suite 705 « White Plains - New York » 10601 - (914) 686-1500 phone - (914) 487-5000 fax - www.yankwitt.com

 

pen

 

 

 

 

| USDC SON
DOCUMENT
June 19, 2020 fo
une i” i PLECTRONICALLY FILED
BO
By ECF | ——
i SA FILED: 61H [dere _

 

 

 

 

Hon. Vincent L. Briccetti

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas St.

White Plains, NY 10601-4150

Re: In Re: Bradley C. Reifler, Case No. 7:20-cv-1427 (VB)

Dear Judge Briccetti:

Russell M. Yankwitt
Ross E. Morrison
Kathy S. Marks
Dina L. Hamerman
“George C. Godfrey
Benjamin R. Allee

 

Craig M. Cepler
Michael H. Reed
Alicia A. Tallbe
Cassandra M. Vogel

‘Not admitted in NY

We are counsel to Lisette Ackerberg and write to respectfully request the Court terminate
her as a party in the instant bankruptcy appeal. Although Ms. Ackerberg was a defendant in the
underlying adversary proceeding, she is not a party to the instant appeal. (See Notice of Appeal,

ECF No. 1.) Therefore, she should not have been identified as an appellant on the docket.

In addition to terminating Ms. Ackerberg as a party in this appeal, we also respectfully
request the Court terminate me as her attorney as I will be leaving Yankwitt LLP and will no

longer be representing Ms. Ackerberg. |

We appreciate the Court’s attention to this matter.

 

Dono nnoth& lly,
ITT LLP

APPLICATION GRANTED.

The Clerk is instructed to terminate Lisette Ackerberg
as a party in this case, and also to terminate Craig
Cepler as counsel for Lisette Ackerberg in this case.

 

The Clerk is further instructed to terminate the motion.
(Doc. #25),

SO ORDERED: _

[of

Vincent L. Briccetti, U.S.D.J.
June 19, 2020

 

 

 

 

' Ms. Ackerberg’s termination as a party to this case should obviate the need for her to have an attorney of record
in this case. Nonetheless, if the Court desires, we will file an appearance for another attorney on behalf of Ms.

Ackerberg.

{00133668 1 }
